Citation Nr: 1146522	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left upper extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from November 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for personality disorder with substance abuse and cellulitis of the left shoulder.

The psychiatric issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The left upper extremity issue has been recharacterized as is reflected on the cover page to better reflect the medical evidence of record as well as the Veteran's assertions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Psychiatric Disability 

The Veteran seeks service connection for a psychiatric disability.  He acknowledges abusing various types of drugs and drinking heavily during service.   He experienced marital problems and underwent mental health treatment and alcohol rehabilitation, to include inpatient hospitalization after a suicide attempt.  

An October 1979 enlistment examination contains a normal psychiatric evaluation.  The Veteran denied depression, nervous trouble, or problems sleeping on the accompanying medical history report. 

Service treatment records (STRs) establish that the Veteran received "adjustment services" from May to August 1980.  In July 1980, he reported not being able to drink without becoming drunk.

In February 1981, the Veteran was placed in an alcohol rehabilitation program.  A June 1981 notation described his duty performance as "good."  In August 1981, the Veteran reported that he and his wife were separating and that he was having trouble sleeping.  A September 9, 1981 record notes that the Veteran had been released from inpatient psychiatric treatment.  He was diagnosed with (1) adjustment disorder with depressed mood, and (2) "psychological factors affecting physical disorder [illegible]."  He continued to complain of trouble sleeping in October 1981.

A June 2, 1982 mental health treatment record shows that the Veteran reported an inability to adjust to service life.  The clinician noted that the Veteran had "chronic tension problems which continue unabated."  The working diagnosis was drug abuse and continuous alcohol abuse, rule out drug/alcohol dependence.  

Additional STRs show that the Veteran attempted suicide later that month and subsequently received inpatient psychiatric treatment at a base hospital.  He reported experiencing regular nightmares.  The diagnoses included (1) mixed personality disorder, chronic, severe with sociopathic features; (2) alcohol abuse with mixed drug abuse; and (3) adjustment disorder with mixed emotional features.  In October 1982, the Veteran was administratively discharged.  

A June 1996 VA treatment record shows that the Veteran received inpatient treatment for substance abuse.  He was diagnosed with narcotic dependence and depression, tentative.

VA psychiatric treatment records from January 2004 through December 2009 contain diagnoses of anxiety disorder not otherwise specified, bipolar disorder not otherwise specified, depressive disorder not otherwise specified, ADD, ADHD, and personality disorder not otherwise specified.  The records establish that the Veteran struggled with sleep disturbances and addiction to pain medication during this time period. 

The Veteran currently receives assistance from the Social Security Administration (SSA) for schizotypal personality disorder.  Importantly, SSA records include a February 2006 mental status examination report, which contains a diagnosis of "polysubstance dependence in sustained partial remission rule out schizophrenia, disorganized type."  The doctor noted the Veteran's history of polysubstance dependence and stated "it is suspected that this developed as a result of his trying to cope with his symptoms."  A March 2006 internal medicine examination report notes that the Veteran "has a psychological history consistent with bipolar disorder."

At a VA examination in September 2007, the examiner noted a review of the claims file, and in particular, STRs and VA treatment records.  The examiner noted that no details were given regarding how the in-service diagnoses of adjustment disorder and personality disorder were made.  He further noted that the Veteran's bipolar diagnosis was apparently based on his complaint of racing thoughts and sleep impairment, which seemed to get worse with antidepressants.  He recognized the concern among some providers about the Veteran's narcotic use.  The Veteran related that he received an immunization injection just prior to going on leave before he was to be sent to Germany; that he was hospitalized due to an infection caused by the injection; and that the assignment to Germany was pulled as a result.  He stated that "the issue with the infection was distressing and depressing, and [] was compounded when he lost his choice assignment."  Afterwards, "things went downhill."  He became unhappy with the Air Force and started drinking more. The Veteran reported that his main symptoms were difficulty falling asleep, falling asleep suddenly during the day, attention deficit (racing thoughts, trouble focusing), and anxiety (waking up worried, feeling overwhelmed by stress).

The examiner provided Axis I diagnoses of alcohol abuse in remission and marijuana use in remission as well as an Axis II diagnosis of personality disorder not otherwise specified.  He noted that the Veteran had a "very, very prominent" history of substance use/abuse, which apparently started before service.  He stated "[w]hether this is his primary problem, or whether it relates to some sort of self-medication for another emotional issue is impossible to say for certain."  He noted that the Veteran's symptoms have mainly revolved around an inability to deal with stress, affective lability, impulsivity, and withdrawal from the workplace environment.  He determined that there were not enough symptoms to justify a diagnosis of bipolar disorder, and that while ADHD "may well be possible," it would have been present prior to the military.  The examiner noted that anxiety disorder was also a possibility, but stated "I feel his overall constellation of symptoms is best explained by diagnoses of the substance abuse and personality disorder."  Thus, the examiner opined that the Veteran's current psychiatric disability "was at least as likely as not (50/50 probability) aggravated by military service."  He explained:

The issues veteran is having today are a continuation of those seen in the military.  The recent diagnoses of bipolar disorder and ADHD are red herrings, I believe.  Neither issue (personality disorder or substance abuse) are likely at all to have been caused by military service.  However, both clearly got worse in the military, and veteran did have events in the military (the infection and the resultant loss of his preferred assignment) that could have led to decompensation."

Of significance to the Board in this matter is the fact that SSA records from 2006 indicate that the Veteran may have schizophrenia.  The 2007 VA examiner provided an Axis II diagnosis of personality disorder not otherwise specified but also referenced the recent diagnoses of bipolar disorder and ADHD as "red herrings."  In addition, subsequent VA outpatient treatment records reflect medical care received for an anxiety disorder not otherwise specified, a bipolar disorder not otherwise specified, depression, and attention deficit disorder.  

Accordingly, because the Veteran's current psychiatric diagnosis is unclear, a new VA examination by a different medical professional should be provided to address this matter-including the nature and etiology of the Veteran's current psychiatric condition.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (which stipulates that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).  

In addition, personnel records have not been obtained by the RO.  On remand the RO should attempt to obtain these records.

Left Upper Extremity Disability

The Veteran contends that the problems with his left arm are the result of an  infection that he had during service.  STRs establish that he was treated at a private hospital for cellulitis secondary to an immunization injection abscess.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Private hospital records show that the Veteran was admitted to Deaconess Hospital on September 25, 1980 with cellulitis of the left shoulder caused by a reaction to a typhoid immunization. 

VA treatment records dated in 2007 note that the Veteran was diagnosed with left cubital tunnel and left ulnar nerve neuropathy at the wrist sometime in the early 2000's.  He subsequently underwent ulnar nerve transposition, which alleviated the problem, but experienced additional symptoms after a motor vehicle accident in 2006.  He complained of left hand spasms and numbness, left elbow and shoulder pain, and intermittent clawing of the left ring and small fingers.  He was diagnosed with possible recurrent left cubital tunnel, possible damage to the ulnar nerve where it was transplanted, left pronator syndrome, left carpal tunnel syndrome, and ulnar neuropathy of the wrist.  One neurologist implied that the Veteran's chronic guitar playing resulted in the carpal tunnel syndrome.  In March 2008, the Veteran underwent left ulnar nerve entrapment repair.

The Veteran, through his representative, contends that he has had problems with his left arm since service.  See November 2011 statement.  

In light of this evidentiary posture-including the pertinent in-service and post-service findings, as well as the Veteran's assertions of continued left arm problems since active duty, the Board concludes that a remand of this issue is necessary.  The purpose of this remand is to accord the Veteran an opportunity to undergo a current relevant VA examination to determine the nature and etiology of any diagnosed left upper extremity disability that he may have.  

Also, with regard to both issues being remanded herein, the Board finds that the record indicates that there are outstanding pertinent treatment reports-to include private and VA care that the Veteran has received.  In particular, the Veteran received treatment, to include surgery, from the Evansville VA medical facility in the early 2000's.  The claims file contains treatment records for this facility from July 2006 to December 2009 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment, and locations of physicians or medical treatment facilities who have treated him for his psychiatric and left upper extremity problems since his 1982 service discharge.  The AMC/RO should then acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.

2. Obtain, and associate with the claims file, copies of outstanding records of VA treatment that the Veteran received for his psychiatric and left upper extremity problems at the Louisville VA Medical Center (VAMC)-to include the Evansville VA medical facility from January 2000 to June 2006 as well as at the Louisville and Bay Pines VAMC since December 2009.  

3. Request all service personnel records for the Veteran's entire period of active service from November 1979 to October 1982. 

4. Then, schedule the Veteran for an appropriate VA examination with an appropriate medical professional other than the examiner who conducted the September 2007 VA examination to determine the nature, extent, and etiology of any current psychiatric disability the Veteran may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

All pertinent psychiatric pathology shown on evaluation should be annotated in the examination report.  For any psychiatric disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty, to include the in-service episodes of treatment for adjustment problems.  Complete rationale for all opinions expressed should be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left upper extremity disability that he may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

All pertinent pathology found on evaluation should be annotated in the examination report.  For any left upper extremity disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty, to include the in-service episode of treatment for cellulitis.  Complete rationale for all opinions expressed should be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


